Order reversed on the law, with ten dollars costs and disbursements, and proceeding dismissed, with ten dollars costs. The proceeding to determine and enforce the petitioners’ lien as attorneys for the plaintiff under section 475 of the Judiciary Law is confined to a lien for services in the particular action or special proceeding in which the lien is claimed. In this case, therefore, the proceeding can have no relation to services rendered in the extra-judicial proceeding or informal arbitration as to the interests of the parties in property award jointly or in common nor to services rendered in matters wholly unconnected with the separation action. Further, inasmuch as the petitioners make no claim for services in the separation case itself and the judgment entered has no pecuniary value, no basis for this proceeding is shown. (Ekelman v. Marano, 251 N. Y. 173; Matter of Sebring, 238 App. Div. 281.) All concur.